Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 June 2022 has been entered.

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 March 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seizert (US 5202161).
Claim 1:  Seizert discloses a container comprising: a solid, polymer surface subjected to a sulfonation process contacting the interior surface with gaseous sulfur trioxide resulting in an enclosure member comprising an activated polymeric surface (see C. 6 L. 8-10, C. 8 L. 20-45 & C. 9 L. 13-31).  Further it is known to those of ordinary skill in the art that the sulfonation of polymers with gaseous sulfur trioxide produces sulfonic acids (composition comprising protic acid) which contact the sulfonated polymeric surface.  As one option of claim 1 is that the protic acid is the same as the bleaching agent, the produced sulfonic acids meet both the protic acid and bleaching agent.
The limitation that the activated polymeric surface is formed by a method comprising treatment of a sulfonated polymeric surface with a composition comprising a protic acid, and a bleaching agent, wherein the protic acid is the same as or different than the bleaching agent is a product-by-process limitation.  The claimed products of this instant application and the prior art of record are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
 Claim 2:  Seizert discloses the enclosure member comprising the activated polymeric surface (see C. 6 L. 8-10, C. 8 L. 20-45 & C. 9 L. 13-31).  
Claim 7:  Seizert discloses the container containing whipping cream in contact with the activated polymeric surface and containing water in contact with the activated polymeric surface (see C. 8-17 & C. 8 L. 28-31)
Claim 12:  Seizert discloses the activated polymeric surface being formed from a linear carbon-to-carbon backbone structure with non-aromatic substituents (non-aromatic polymer) (see C. 6 L. 29-31).

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmoyer (US 6758910).
Claim 1:  Schmoyer discloses a container comprising: an enclosed vessel 22 (enclosure member) comprising a polymeric surface subjected to a sulfonation process contacting the interior surface with gaseous sulfur trioxide resulting in an enclosed vessel 22 (enclosure member) comprising an activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44 & C. 8 L. 50-58).  Further it is known to those of ordinary skill in the art that the sulfonation of polymers with gaseous sulfur trioxide produces sulfonic acids (composition comprising protic acid) which contact the sulfonated polymeric surface.  As one option of claim 1 is that the protic acid is the same as the bleaching agent, the produced sulfonic acids meet both the protic acid and bleaching agent.
The limitation that the activated polymeric surface is formed by a method comprising treatment of a sulfonated polymeric surface with a composition comprising a protic acid, and a bleaching agent, wherein the protic acid is the same as or different than the bleaching agent is a product-by-process limitation.  The claimed products of this instant application and the prior art of record are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Claim 2:  Schmoyer discloses the enclosed vessel 22 (enclosure member) comprising the activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44 & C. 8 L. 50-58).  
Claim 7:  Schmoyer discloses the container containing food in contact with the activated polymeric surface (see C. 5 L. 65-67).
Claim 1:  Under another interpretation of Schmoyer, it discloses a sulfonated container comprising: painting or coating (enclosure member); and a plastic substrate (article) at least partially within the painting or coating (enclosure member); wherein the plastic substrate (article) comprises a polymeric surface subjected to a sulfonation process contacting the interior surface with gaseous sulfur trioxide resulting in an enclosed vessel 22 (article) comprising an activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44, C. 5 L. 65 - C. 6 L. 3, & C. 8 L. 50-58).  Further it is known to those of ordinary skill in the art that the sulfonation of polymers with gaseous sulfur trioxide produces sulfonic acids (composition comprising protic acid) which contact the sulfonated polymeric surface.  As one option of claim 1 is that the protic acid is the same as the bleaching agent, the produced sulfonic acids meet both the protic acid and bleaching agent.
The limitation that the activated polymeric surface is formed by a method comprising treatment of a sulfonated polymeric surface with a composition comprising a protic acid, and a bleaching agent, wherein the protic acid is the same as or different than the bleaching agent is a product-by-process limitation.  The claimed products of this instant application and the prior art of record are identical or substantially identical.  In accordance with MPEP §2113 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433”  Furthermore, according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)
Claim 3:  Schmoyer discloses the plastic substrate (article) comprising the activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44, C. 5 L. 65 - C. 6 L. 3, & C. 8 L. 50-58).  
Claim 4:  Schmoyer discloses the plastic substrate (article) being an enclosure member liner (see C. 4 L. 36-38, C. 5 L. 39-44, C. 5 L. 65 - C. 6 L. 3, & C. 8 L. 50-58).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seizert (US 5202161) as applied to claim 1 above, and further in view of Ikeda (US 4818387).
Claim 6:  Seizert discloses that after neutralizing the treated surface of the container is washed with water to remove any remnants of the sulfonation process (see C. 8 L. 28-31).
Seizert does not disclose the container containing an ultrapure chemical composition in contact with the activated polymeric surface.
Ikeda teaches washing a solidified sulfonated copolymer with pure water (ultrapure chemical composition) (see C. 16 L. 51-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used pure water (ultrapure chemical composition) to wash the treated surface of the container, as taught by Ikeda, in order to insure that the final product is not contaminated.
As the treated surface of the container includes the activated polymeric surface the wash of pure water (ultrapure chemical composition) must be present within the container and contact the activated polymeric surface.

Claim(s) 1, 2, 7, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmoyer (US 6758910) further in view of Muraoka (US 5350489).
Claim 1:  Schmoyer discloses a container comprising: an enclosed vessel 22 (enclosure member) comprising a polymeric surface subjected to a sulfonation process contacting the interior surface with gaseous sulfur trioxide resulting in an enclosed vessel 22 (enclosure member) comprising an activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44 & C. 8 L. 50-58).  Further it is known to those of ordinary skill in the art that the sulfonation of polymers with gaseous sulfur trioxide produces sulfonic acids (composition comprising protic acid) which contact the sulfonated polymeric surface.  As one option of claim 1 is that the protic acid is the same as the bleaching agent, the produced sulfonic acids meet both the protic acid and bleaching agent.
En arguendo that the product formed by Schmoyer is not identical or substantially identical to the claimed product, Schmoyer does not disclose the activated polymeric surface being formed by a method comprising treatment of a sulfonated polymeric surface with a composition comprising a protic acid, and a bleaching agent, wherein the protic acid is the same as or different than the bleaching agent.
Muraoka teaches a treatment method of cleaning surface of plastic molded item comprising fuming nitric acid (protic acid) and etching with a strong alkaline solution (bleaching agent) which includes hydrogen peroxide (see C. 6 L. 20-28 & C. 4 L. 39-C. 5 L. 5).
It would have been obvious to have treated the sulfonated polymeric surface of the enclosed vessel 22 (enclosure member) of Schmoyer by fuming nitric acid (protic acid) and etching with a strong alkaline solution (bleaching agent) which includes hydrogen peroxide, as taught by Muraoka, in order to purify the enclosed vessel 22 (enclosure member) of Schmoyer.
Claim 2:  The combination discloses the enclosed vessel 22 (enclosure member) comprising the activated polymeric surface (see C. 4 L. 36-38, C. 5 L. 39-44 & C. 8 L. 50-58).  
Claim 7:  The combination discloses the container containing food in contact with the activated polymeric surface (see C. 5 L. 65-67).
Claim 13:  The combination discloses the strong alkaline solution (bleaching agent) including hydrogen peroxide (see C. 6 L. 20-28 & C. 4 L. 39-C. 5 L. 5 ‘489).
Claim 14:  The combination discloses the nitric acid (protic acid) being nitric acid (see C. 6 L. 20-28 & C. 4 L. 39-C. 5 L. 5 ‘489).
Claim 16:  The combination discloses the nitric acid (protic acid) being nitric acid and strong alkaline solution (bleaching agent) including hydrogen peroxide (see C. 6 L. 20-28 & C. 4 L. 39-C. 5 L. 5 ‘489).

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
While applicant argues that “Neither Seizert nor Schmoyer disclose or fairly suggest a container comprising an activated polymeric surface formed by a method comprising treatment of a sulfonated polymeric surface with: (i) a composition comprising a protic acid, and (ii) a bleaching agent, wherein the protic acid is the same as or different than the bleaching agent” no evidence has been provided to reinforce this position.  Arguments of counsel cannot take the place of evidence in the record MPEP 2113 II.  Applicant has not in any manner attempted to show that the Examiner’s position that the claimed products of this instant application and the prior art of record are identical or substantially identical is not true.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160223909 & JP 2014005370 are considered pertinent to purification using nitric acid and hydrogen peroxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736